         Case 5:12-cr-01079-FB Document 114 Filed 12/17/18 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION
USA                                             §
                                                §
vs.                                             § CRIMINAL NO: SA:12-CR-01079(1)-FB
                                                §
(1) Rafael Garibay                              §

           ORDER SETTING FINAL REVOCATION HEARING
         IT IS HEREBY ORDERED that the above entitled and numbered case is set for
FINAL REVOCATION HEARING in Courtroom 2, on the First Floor of the John H. Wood,
Jr. United States Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio, TX, on
Thursday, January 24, 2019 at 09:30 AM.

       IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to
counsel for defendant, the United States Attorney, United States Pretrial Services and the United
States Probation Office. Counsel for the defendant shall notify the defendant of this setting and,
if the defendant is on bond, advise the defendant to be present at this proceeding.

        IT IS SO ORDERED this 17th day of December, 2018.




                                                ______________________________
                                                FRED BIERY
                                                UNITED STATES DISTRICT JUDGE
